Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 03/11/2021 claims, is as follows: claims 4, and 6-7 have been canceled; and claims 1-3, 5, and 8-9 pending.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1-3, 5, and 8-9 are indicated because:
In light of Quayle Action sent out on 01/11/2021,
The prior art of record does not anticipate or render fairly obvious in combination to teach all the additional elements of the claimed invention such as “a welding condition database which stores information including: welding condition item information identifying a plurality of welding condition items to be corrected to achieve the target quality; and limit information indicating a limit for each welding condition item to be corrected according to the target quality; and a display which displays the welding condition item information and the limit information, depending on acceptance of designation of the target quality by the processor, wherein the processor acquires the welding condition item information and the limit information from the welding condition database, the display displays a margin degree of values currently set in the welding condition items for a range of an allowable item value in accordance with the acceptance of the designation of the target quality by the processor, and the display displays a graph or a range including a plurality of points respectively corresponding to a plurality of values of the welding condition items as the limit information.” recited in claim 1. 

Moreover, the applicant amendment on 03/11/2021 overcame the claim objection set forth in Ex Parte Quayle Action on 01/11/2021. 
The applicant filed an abstract on 03/11/2021, therefore the Specification objection is withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /PHUONG T NGUYEN/ Primary Examiner, Art Unit 3761